213 F.2d 544
H. M. LONIS and J. C. Reynoldsv.UNITED STATES of America.
No. 4824.
United States Court of Appeals, Tenth Circuit.
April 12, 1954.

Appeal from the United States District Court for the District of New Mexico.
Murray J. Howze, Monahans, Tex., and Mack Easley, Hobbs, New Mexico, for appellants.
Paul F. Larrazolo, U.S. Atty., and James A. Borland, Asst. U.S. Atty., Albuquerque, New Mexico, for appellee.
Before PHILLIPS, Chief Judge, and HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on motion of appellants.